IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 133 MM 2014
                              :
          Respondent          :
                              :
                              :
     v.                       :
                              :
                              :
PAUL MICHAEL HARTON,          :
                              :
          Petitioner          :


                                       ORDER


PER CURIAM
       AND NOW, this 8th day of October, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.       See

Pa.R.Crim.P. 122. Counsel is DIRECTED to file the Petition for Allowance of Appeal

within 5 days of this order.